Citation Nr: 1442907	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1977, with additional service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the RO.

In a September 2011 decision, the Board reopened the claim of service connection for a back disorder and then remanded the claim, on the merits, to the Agency of Original Jurisdiction (AOJ) for additional development.  

For the reasons stated hereinbelow, the AOJ complied with the Board's remand instructions with respect to the claim of service connection for back disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU) for issuance of a Statement of the Case (SOC), pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  Such was accomplished in November 2013.  

Although the SOC was originally mailed to an incorrect address and returned as undeliverable, the record indicates that VA resent the SOC in early June 2014.  A timely Form 9, Appeal to the Board, in response to the SOC is not of record.  As such, the matter of entitlement to a TDIU rating is not before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through November 2013, which have been reviewed by the AOJ and the Board in conjunction with the appeal.



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to a back disorder in service or for many years thereafter

2. The currently demonstrated degenerative changes of the back are not shown to have been due to an event or incident of the Veteran's service or to have been caused or aggravated by the service-connected hepatitis C.


CONCLUSION OF LAW

The Veteran's back disability manifested by degenerative changes is not due to a disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein; nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was later notified of all other elements of Dingess in an October 2007 letter.

The timing defect of the October 2007 notice letter, however, was cured by the RO's subsequent readjudication of the Veteran's claims and issuance of Supplemental SOC in May 2009 and Supplemental SOC in November 2013. Accordingly, the Board finds no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records, as well as Social Security Administration (SSA) records.  

The Veteran was also provided with a VA examination in April 2012 as to the nature and etiology of the claimed back disability.  Because the examiner reviewed the claims file, interviewed and examined the Veteran, and provided an opinion with a supportive rationale, the Board finds that the examination is adequate.   In addition, this examination is in compliance with the Board's remand instructions. See Stegall, 11 Vet. App. at 271.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


II.  Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran contends that he is entitled to service connection for a back disability, noting that his symptoms of back pain began in service-or, in the alternative, that his back disability is related to his service-connected hepatitis C.

The service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed back disorder.  

National Guard records subsequent to the Veteran's period of active duty service reflect that he denied having recurrent back pain on report of medical history.  The spine was also noted to be normal on examination.  He again denied having recurrent back pain on report of medical history in May 1986, and a physical examination yielded normal findings with respect to the back.  

The VA outpatient treatment records reflect that the Veteran presented in June 1999 with complaints of low back and dark urine for the past 2 weeks.  He was assessed with low back pain of unclear etiology, though a musculoskeletal origin was doubted.  

The following day, the Veteran presented for follow-up for his complaints of back pain.  He denied muscle strain.  On examination, there was pain to deep palpation over the low back muscles and sacroiliac joint.  He was assessed with musculoskeletal pain, and other test results indicated that a flare of hepatitis was unlikely.  

An April 2000 VA treatment report notes a history of low back pain for "many years."  He was treated with Flexeril.   In May 2000, he was instructed to continue with stretching exercises.

On VA treatment in May 2000, the Veteran reported that his low back pain began after a motor vehicle accident 4 to 5 years earlier.  He indicated that he was a construction worker and did a lot of lifting.  

A June 2000 VA examination report indicates that the Veteran reported having pain in the low back for which he was being treated with physical therapy.  He was taking Flexeril, but this was stopped in favor of acetaminophen with hydrocodone.  Objectively, he was able to reach over and touch his toes without pain, but hyperextension was painful.  An impression of arthralgia of the lumbosacral spine was noted.  

An April 2001 VA outpatient treatment report notes that the Veteran was receiving interferon treatment for his hepatitis C.  He noted that he was been experiencing some side effects including dry mouth and fatigue.  He also reported that he was out of his medication and since that time had been having some chronic headaches and backaches.  He was given Flexeril and Tylenol for treatment.  

A November 2001 VA physical therapy consultation reflects that a June 1997 x-ray study of the spine revealed no bony abnormality.  He indicated that he experienced an exacerbation of back pain following a motor vehicle accident 2 to 3 months prior.  He noted that he had undergone chiropractic treatment and was told that he had bony abnormality at the cervical and lumbar spine.

A March 2002 VA x-ray study of the lumbosacral spine revealed that the disc space heights were well maintained and the vertebral bodies were well formed.  There was normal lumbar lordosis in the lumbar spine.  However, there was a suggestion of spinal stenosis in the mid and lower lumbar spine.

An August 2002 MRI of the lumbar spine revealed disc bulge and narrowing of the left intervertebral foramen at L4-L5 with mild spinal stenosis.  

An October 2002 report reflects that the Veteran complained of ongoing pain and stiffness in the back, neck, and legs.  The Veteran was tender to palpation of the base of the neck and low back.  He was assessed with myalgias and arthalgias of unclear etiology, suspected for fibromyalgia.  Early osteoarthritis of the spine was also indicated.  It was noted that MRI results were unimpressive at that time.  

On July 2003 VA examination for the Veteran's hepatitis, the Veteran reported that his was concerned about taking his medication for back pain due to the effects it might have on his liver.   

A September 2003 SSA disability determination report reflects that the Veteran was found to be disabled as of August 2002 with a primary diagnosis of hepatitis C and secondary diagnosis of low back syndrome.   

A December 2000 report of medical evaluation from Disability Determination Service accompanying the SSA records noted a past medical history of a motor vehicle accident in 1991 with contusion to the chest.  An x-ray study revealed a normal lumbar curve and well-maintained disc spaces.  He had no acute fractures or spondylolisthesis.  An impression of lumbosacral strain was indicated.

On VA examination in July 2005, the Veteran reported that he had incapacitating episodes of arthlagias related to his hepatitis C 6 times over the last year.  With respect to general medical history, the examiner noted that, after service, the Veteran had a history of chronic low back pain and fibromyalgia.  

His current symptoms and treatment included mainly low back pain and depression, for which he was treated with antidepressants and muscle relaxers as well as pain killers.  He noted that he worked mainly in construction after service, and occasionally did courier work and worked in a janitorial position in the ER.  He stopped working in 2000 secondary to low back pain and hepatitis C.  The examiner diagnosed chronic low back pain.

A December 2005 VA examination report also notes an impression of chronic low back pain.

Continued VA outpatient treatment records document treatment and therapy for the Veteran's chronic low back pain.

On VA examination in April 2012, the Veteran reported that he started to have low back pain while in service.  He stated that his pain was due to his duties at the time, which included loading and unloading trucks.  He was treated with medication and rest only.  

After service, his back pain progressed as he continued to work.  His last job was in construction, which he stopped in 2000.  He reported that he worked in construction for at least 6 years, and did other physical jobs in the past.  The Veteran indicated that was told he had arthritis for the past 10 years.  He had daily low back pain.  

After physical examination and x-ray studies, the examiner diagnosed degenerative disc disease of the lumbar spine.  He indicated that the date of diagnosis was in the 2000's.  

The examiner also indicated that he reviewed the claims file.  He determined that it was less likely as not that the Veteran's current back disability was related to, caused by, or aggravated by his time in service or his service-connected liver condition. 

In so finding, the examiner noted that service treatment records were clear that there was not a chronic back condition in service.  Also, annual reviews from his National Guard examinations in the 1980s did not reveal a chronic back condition.  

The examiner also noted that the claims file showed treatment notes from the early 2000's refer to the onset of the chronic back pain starting after a motor vehicle accident in the mid-to-late 1990's.  In addition, the examiner noted that the Veteran had physical occupations after service.  

With respect to secondary service connection, the examiner noted that the liver was not connected or related to the structural components of the spine in terms of anatomy or physiology.  

Finally, the examiner concluded that the most likely etiologies of his back condition were aging, post-service injures, and post-service occupations.

The record does reflect a current diagnosis of back disability, characterized as lumbar degenerative disc disease. However, given the evidence outlined above, the Board finds that the weight of the evidence is against the claim for service connection for this disability.

The record does not document any chronic low back disability until approximately 1999, over 20 years since the Veteran's discharge from service. In addition, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Here, there is more than mere silence.

None of the probative evidence supports a finding of a relationship between the Veteran's service and his back disability. The only pertinent medical opinion of record is that of the April 2012 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's low back disability and any circumstance of his service, or his service-connected hepatitis C. 

Thus, the only probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board has also considered the Veteran's written statements to the effect that his back problems first manifest in service as a result of his duties, and that he has experienced these symptoms continuously since service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In this case, the Board finds the other evidence of record more probative. The service treatment records document no complaints noted in service or for many years thereafter.  In fact, the spine was normal on National Guard examinations in the 1980's, after discharge from service. 

When the Veteran initially sought treatment in 1999, he did not express continuous back symptoms service or indicate prior injury in service. Rather, the on next treatment in 2000, the Veteran indicated onset of back pain following a motor vehicle accident in the 1990s.

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current back is related to service or to his hepatitis C, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the April 2012 VA examination. 

Furthermore, the Board finds the lay evidence, to be inconsistent with the service treatment records, normal findings on National Guard examinations, and post-service findings. Such lay evidence is not credible.

The above evidence also reflects that there was neither a diagnosis of arthritis within the one year appeal period or symptoms that were early manifestations of arthritis. See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). 

Therefore, entitlement to service connection for arthritis is not warranted on a presumptive basis.

Finally, to the extent that the Veteran's back pain has been characterized as generalized arthralgia related to his hepatitis C, the current 40 percent rating assigned for this disability contemplates symptoms such as fatigue and incapacitating episodes characterized by malaise, nausea, anorexia, and arthralgia.  See 38 C.F.R. § 4.114, Diagnostic Code 7345, and no separate rating for back arthralgia is warranted such would violate the rule against pyramiding). 38 C.F.R. § 4.414.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a back disability.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a back disorder is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


